DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicants canceled claims 72, 75, and 83-90. 
Applicant's election with traverse of Groups I in the reply filed on 06/03/2022 is acknowledged.  The traversal is on the ground(s) that claim 83, drawn to a method of treating one or more symptoms of an ocular disorder or Down’s Syndrome in a subject comprising administering a pharmaceutical composition of Formula I, represents a group separate and distinct from Group I. Applicants submit that claim 83 should be designated as a separate group, Group III.  This is found persuasive because treating one or more symptoms of an ocular disorder or Down’s Syndrome is separate and distinct from a neurodegenerative disease.
Therefore, the Restriction requirement of 04/05/2022 is withdrawn.
Applicant’s election of species without traverse of a compound of formula I in the reply filed on 06/03/2022, is acknowledged.
Examiner asked for 1) one species of Formula I, 2) a second therapeutic agent from claim 72, 3) a neurodegenerative disease from claim 74, and 4) if Alzheimer’s Disease was elected, a stage of Alzheimer’s disease from claim 75. 
Applicants elected compound 4,4’-(((1R,3S)-cyclohexane-1,3-dicarbonyl)bis(azanediyl))dibenzoic acid, which maps to claim 1 wherein  X is -C(R3)2- and that R3 is C1 Alkyl and Y is -C(R3)2- and that R3 is C5 Alkyl, (X and Y together make a C6 cycloalkyl), R1 is H and R2 is H, A1 and A2 are C6 arylene, and E1  and E2 are COOH. 
Applicants canceled claim 72, rendering moot the requirement to elect a second therapeutic agent. Applicants elected Alzheimer’s disease as the neurodegenerative disease. Applicants canceled claim 75, rendering moot the requirement to elect a stage of Alzheimer’s disease. 
A search for Applicants’ elected species did not retrieve applicable prior art. Examiner extended the search to the full scope of genus of formula I of base claim I. This search did not retrieve applicable prior art. See “SEARCH 6-13” (conducted in Registry and Hcaplus databases of STN) in enclosed search notes. A review of the instant application’s inventor and assignee names within these “SEARCH 6-13” STN Search results did not retrieve double patent references. Furthermore, the review of the instant application’s inventor and assignee names did not retrieve double patent references from PALM and PE2E search databases. See “SEARCH 1-4” in the enclosed search notes. 
All claims have been examined on the merits, since base claim 1 is free of the prior art. 
The election of species requirement of 04/05/2022 has been withdrawn since the claims are free of the prior art. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/961,201
This Office Action is responsive to the amended claims of 06/03/2022. 
Claims 1, 2, 14, 26, 27, 67-69, and 73-74 have been examined on the merits. Claims 1, 2, and 67 are original. Claims 14, 26, 27, 68, 69, 73, and 74 are previously presented. 
Priority
The instant application is a 371 of PCT/US2019/012612, filed on 01/08/2019, which claims priority to 62/615,886, filed on 01/10/2018.
Claims have support from 62/615,886, therefore 01/10/2018 is assigned as the instant application’s effective filing date. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 2, 14, 26, 27, 67-69, and 73-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: (a) Actual reduction to practice; (b) Disclosure of drawings or structural chemical formulas; (c)  Sufficient relevant identifying characteristics such as: (i) Complete structure,  (ii) Partial structure, (iii) Physical and/or chemical properties or (iv) Functional characteristics when coupled with a known or disclosed correlation between function and structure; (d) Method of making the claimed invention; (e) Level of skill and knowledge in the art and (f) Predictability in the art.  While all of these factors are considered, a sufficient number for a prima facie case are discussed below.
Here, Applicants use the limitation “prodrug” in the base claim 1.  Applicants provide no guidance as to ‘prodrugs'.  The artisan understands that prodrug forms are generally determined a posteriori, and it is only through trial and error that prodrugs are identified.  The artisan understands the concept of prodrugs, however the artisan does not per se understand what specifically describes a specific prodrug form.  The reference HAN (Han, H.  “Targeted Prodrug Design to Optimize Drug Delivery.”  AAPS Pharmsci.  (2000), Vol. 2 (1) article 6, pp. 1-11), acknowledges there is no specific definition for prodrug (e.g. page 1), but that in general, the 'prodrug' is an inactivated form of the drug that activates in vivo to the active form.  While some prodrugs are simply esters or salts, other prodrug forms are not chemically or structurally related to their active form, one example being glucose as the prodrug form of hydrogen peroxide (Table 1, page 5), as is hypoxanthine, thus posing a problem as to understanding what is the exact prodrug form of a compound, as hydrogen peroxide has two prodrug forms in the limited set of compounds exemplified in Han.
According to the reference ETTMAYER (Ettmayer, P., et al.  “Lessons Learned from Marketed and Investigational Prodrugs.”  J. Med. Chem. (2004) 47(10), pages 2393-2404), prodrugs are often accidental discoveries.  Furthermore, the reference TESTA (Testa, B.  “Prodrug research:  futile or fertile?”  Biochem. Pharm. (2004) 68, pages 2097-2106), teaches that, “A number of challenges await medicinal chemists and biochemists carrying out prodrug research, such as the additional work involved in synthesis, physicochemical profiling, pharmacokinetic profiling and toxicological assessment.  Two of these challenges are introduced here, namely biological variability and toxicity potential.  The challenge of biological variety results principally but not only from the huge number and evolutionary diversity of enzymes involved in xenobiotic metabolism.  Inter- and intra-species differences in the nature of these enzymes, as well as many other differences such as the nature and level of transporters, may render prodrug optimization difficult to predict and achieve.”  (Testa, page 2098).
Methods of making compounds, in general, are known to the artisan, however the methods of making any specific prodrug are complex and poorly understood, requiring an undue amount of experimentation to determine if a compound is actually a prodrug, and the instant specification fails to provide guidance to overcome the complexity and difficulties known to the artisan, as discussed above.
Thus, base claim 1 is rejected as lacking written description for containing “prodrug” as per, above.  Furthermore, claims 2, 14, 26, 27, 67-69, and 73-74 are similarly rejected, as these claims refer back to claim 1, but do not remedy the underlying rationale underpinning this rejection.  
This rejection will be rendered moot once Applicants revise the claims by removing all (emphasis) of “prodrug” from all the claims.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Conclusion
No claims are presently allowable as written.
A prior art search was conducted for prior art against the Formula I of base claim 1. However, no anticipatory or obvious prior art was retrieved. See “SEARCH 6-13” in enclosed search notes. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the “SEARCH 6-13” STN search results and did not retrieve applicable double patent art against the elected invention.  Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieved applicable double patent art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The reference MANDELKOW (WO 2006007864 A1, referenced in PTO-892 page 1 N) discloses a compound similar to the formula I of instant claim 1, depicted below, 

    PNG
    media_image1.png
    247
    435
    media_image1.png
    Greyscale
 (page 32, compound 132). Compound 132 maps to formula I wherein X is -C(R3)-2-, and Y is -C(R3)-2-, R3 is a C1 alkyl, A1 and A2 are both a C6 arylene, R1 and R2 are both H, and E1 and E2 are both -CO-2H. 
MANDELKOW also discloses treating neurodegenerative conditions such as Alzheimer disease (abstract and paragraphs [0043] and [0044]). 
However, MANDELKOW is a close art, and not prior art, because compound 132 does not fully fulfill the formula I of instant claim 1. Formula I of instant claim 1 does not allow for X and Y together to be a phenyl. Additionally, Compound 132’s A1 and A2 are substituted with a OH, and although the instant application allows for optional substitutions (Q), OH is not a choice of Q. 
Additionally, compound 132 is from a large list (pages 18-34). MANDELKOW provides no motivation or teaching to modify compound 132 to arrive at a similar compound that would satisfy formula I of instant claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625